DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1 – 11 and 13 – 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 17 of US Patent No. 10,806,098 and claims 1 – 17 of US Patent No. 10,021,838. 
Differences between the independent claim sets are indicated in bold.

Instant Application 17/036,970
Patent US 10,806,098

1. A cannabis growth system, comprising:

multiple environmental sensors, each of the environmental sensors configured to sense respective environmental elements in an ambient environment of a cannabis plant;
multiple environmental control systems, each of the multiple environmental control systems configured to control the respective environmental elements;





















prioritize the multiple environmental sensors based on one or both of a received sensed value and a comparison of the sensed value to one or more of a known historical, compiled, or ideal value or a range of values, 

prioritize the multiple environmental sensors into a first priority group associated with critical environmental control systems and a second priority group associated with non-critical environmental control systems, 


generate data instructions to the second priority group to power off the associated non-critical environmental control systems, and

transmit the data instructions to the second priority group.

1. A cannabis growth system, comprising:

a controller configured to:
receive a sensed value from one of multiple environmental sensors, each of the environmental sensors configured to sense respective environmental elements
controlled by respective environmental control systems in an ambient environment of one or more cannabis plants each associated with a respective
plant strain;


element, the ideal value or the range of
values associated with an ambient environment that promotes cannabis plant growth for each of the respective strains of the one or more cannabis plants;

generate a data message that includes one or both of instructions for adjusting or generating an alert about the respective environmental control system based at
least in part on the comparison of the sensed value to the known historical, compiled, or ideal value or range of values associated with the sensed respective environmental element;


prioritize the multiple environmental sensors based on one or both of the received sensed value and the
comparison of the sensed value to the known historical, compiled, or ideal value or the range of values;

prioritize the multiple environmental sensors into a first priority group associated with critical environmental
control systems and a second priority group associated with non-critical environmental control systems;
and

send data instructions to the second priority group to power off the associated non-critical environmental control systems; and

multiple dedicated electrical connections each electrically coupled to the respective environmental control systems

if an instruction for any one or more of the respective environmental control systems is generated, the controller is further configured to transmit the generated data message to the one or more respective environmental control systems.


Instant Application 17/036,970
Patent US 10,021,838

1. A cannabis growth system, comprising:

multiple environmental sensors, each of the environmental sensors configured to sense respective environmental elements in an ambient environment of a cannabis plant;
multiple environmental control systems, each of the multiple environmental control systems configured to control the respective environmental elements;

a controller having multiple dedicated electrical connections that are each electrically coupled to the respective environmental control systems, the controller configured to:





prioritize the multiple environmental sensors based on one or both of a received sensed value and a comparison of the sensed value to one or more of a known historical, compiled, or ideal value or a range of values, 

prioritize the multiple environmental sensors into a first priority group associated with critical environmental control systems and a second priority 


















generate data instructions to the second priority group to power off the associated non-critical environmental control systems, and

transmit the data instructions to the second priority group.

1. A cannabis growth system, comprising:
a controller configured to:
receive a sensed value from one of multiple environmental sensors, each of the environmental sensors configured to sense respective environmental elements
controlled by respective environmental control systems in an ambient  environment of one or more cannabis plants;


compare the sensed value to an ideal value or a range of ideal values associated with the sensed respective
environmental element, the ideal value or the range of ideal values associated with ideal or near ideal cannabis plant growth for the one or more cannabis plants;


prioritize the multiple environmental sensors based on one or both of the received sensed value and the comparison of the sensed value to the ideal value or the range of ideal values;


also prioritize the multiple environmental sensors into a first priority group associated with critical environmental
control systems and a second priority


determine instructions for adjusting the respective environmental control system based at least in part on one or any combination of the comparison of the sensed value to the ideal value or the range of ideal values associated with the sensed respective environmental element, the prioritized multiple environmental sensors based on the one or both of the received sensed value and the comparison of the sensed value to the idea value or the range of ideal values, or the prioritized multiple environmental
sensors in the first priority group and the second priority group; and

generate a data message that includes the instructions for adjusting the respective environmental control
system and powering off the second priority group of the associated non-critical environmental control systems;

multiple dedicated electrical connections each electrically coupled to the respective environmental control systems and configured to 

transmit the generated data message from the controller to the respective environmental control system.



Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of US Patent No. 10,806,098 (or US 10,021,838) in view of Shan US 2013/0006401 (hereinafter Shan).

Regarding claim 12, claim 1 of US Patent No. 10,806,098 (or US 10,021,838) claims all the limitations of the base claims as outlined above.

Claim 1 of US Patent No. 10,806,098 (or US 10,021,838) didn’t claim: the multiple dedicated electrical connections are wireless connected to the controller.

However, Shan teaches: the multiple dedicated electrical connections are wireless connected to the controller ([0023] - - the conditioning subsystems are controlled by the controller via wireless methods). 

US Patent No. 10,806,098 (or US 10,021,838) and Shan are analogous art because they are from the same field of endeavor.  They both relate to plant growth system.

Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above claim 1 of US Patent No. 10,806,098 (or US 10,021,838), and incorporating wireless connection, as taught by Shan.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve plant growth, as suggested by Shan ([0005]).

Claims 18 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of US Patent No. 10,806,098 (or US 10,021,838) in view of POHJANVOURI et al. US 2016/0366833 (hereinafter POHJANVOURI).

Regarding claim 18, claim 1 of US Patent No. 10,806,098 (or US 10,021,838) claims all the limitations of the base claims as outlined above.

Claim 1 of US Patent No. 10,806,098 (or US 10,021,838) didn’t claim: one of the environmental control systems is configured to determine ideal light exposure for the cannabis plant during a grow cycle.

However, POHJANVOURI teaches: one of the environmental control systems is configured to determine ideal light exposure for the cannabis plant during a grow cycle ([0042] - - total quantity of light is dependent on the type of plant). 

US Patent No. 10,806,098 (or US 10,021,838) and POHJANVOURI are analogous art because they are from the same field of endeavor.  They both relate to plant growth system.

Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above claim 1 of US Patent No. 10,806,098 (or US 10,021,838), and incorporating determining ideal light exposure, as taught by POHJANVOURI.  

One of ordinary skill in the art would have been motivated to do this modification in order to control the amount of light to be received by the plants to achieve a desired result, as suggested by POHJANVOURI ([0006]).

  Regarding claim 19, the combination of claim 1 of US Patent No. 10,806,098 (or US 10,021,838) and POHJANVOURI claims all the limitations of the base claims as outlined above.

POHJANVOURI further teaches: the one environmental control system is further configured to:
retrieve natural light data based on one or more of geographic region, time, weather information, and natural light trending date ([0040] - - acquire expected quantity of natural light from a weather station);
determine a natural light exposure value based on the retrieved natural light data ([0040] - - acquire expected quantity of natural light from a weather station); and
determine an artificial light exposure value based on the ideal light exposure and the natural light exposure value ([0042] - - determine a light adjustment quantity as a function of the expected quantity of natural light and a total quantity of light).

  Regarding claim 20, the combination of claim 1 of US Patent No. 10,806,098 (or US 10,021,838) and POHJANVOURI claims all the limitations of the base claims as outlined above.

POHJANVOURI further teaches: the one environmental control system is further configured to cause natural light, artificial light, and light deprivation to be exposed to the cannabis plant during the growth cycle based one or more of the artificial light exposure value, the ideal light exposure, and the natural light exposure value ([0043] - - control the artificial lighting arrangements per the light adjustment quantity).

Allowable Subject Matter
Claims 1 - 20 would be allowable if terminal disclaimer is filed to overcome the double patenting rejection above.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/YUHUI R PAN/Primary Examiner, Art Unit 2116